Citation Nr: 0931758	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  03-34 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability, to include as secondary to service-connected 
residuals of shell fragment wounds to the lower extremities.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel





INTRODUCTION

The Veteran had active service from August 1967 to May 1971, 
to include combat duty in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which granted the Veteran's claim 
for posttraumatic stress disorder (PTSD); increased an 
evaluation for residuals of shell fragment wounds to 10 
percent disabling; denied service connection for chronic 
lymphocytic leukemia; and denied the Veteran's claims for 
service connection for a lower back condition and a bilateral 
knee disability, to include as secondary to service-connected 
residuals of shell fragment wounds to the lower extremities.  
After the Veteran submitted further evidence, the RO issued 
an additional rating decision in August 2002.  Thereafter, 
the Veteran filed a timely Notice of Disagreement (NOD) in 
September 2002, indicating the RO's determinations concerning 
shell fragment wounds, chronic lymphocytic leukemia, lower 
back disorder and bilateral knee disorder.  Subsequently, in 
October 2003, the RO provided a Statement of the Case (SOC).  
In November 2003, the Veteran filed a timely substantive 
appeal to the Board, restricting his appeal solely to the 
issue of service connection for a bilateral knee disorder.  
As such, all other issues listed in the Veteran's September 
2002 NOD are not in appellate status and are not before the 
Board.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2008).  In 
June 2007, the RO issued a Supplemental Statement of the Case 
(SSOC).  

In December 2007, the Board remanded the appeal, requesting 
the Appeals Management Center (AMC) to: ensure compliance 
with all notification action required by 38 U.S.C.A. §§ 5103 
and 5103A; to notify the Veteran and his representative of 
the amendment to 38 C.F.R. § 3.310, effective October 10, 
2006, for the purpose of implementing the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for secondary service 
connection on the basis of the aggravation of a nonservice-
connected disorder by service-connected disability; and to 
provide the Veteran with a VA joints examination to determine 
the approximate onset date and etiology of any disability of 
either knee that may be present.  Having completed the 
required directives, in June 2009, the RO issued an SSOC and, 
subsequently, returned the case to the Board.  As such, the 
Board finds that the provisions of the Board's December 2007 
remand have been complied with sufficiently and will now 
proceed with its review of the appeal.  Cf. Stegall v. West, 
11 Vet. App. 268 (1998).

The Veteran did not request a hearing before the Board.

In October 2008, the Veteran filed a claim for an increased 
evaluation for his service-connected posttraumatic stress 
disorder (PTSD).  As the records indicate that the RO has not 
issued a rating decision in this matter, this matter is not 
in appellate status and, as such, is not before the Board.  
See 38 U.S.C.A. § 7105.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
the VA would obtain; there is no indication that the Veteran 
has evidence pertinent to his claim that he has not submitted 
to the VA.

2.  The Veteran's bilateral knee disorders, to include 
arthritis, were first diagnosed many years after service and 
competent evidence of a nexus between any knee disorder and 
his period of service is lacking.

3.  The preponderance of the evidence weighs against a 
finding that the Veteran's current bilateral knee disorders 
were caused or aggravated by his service-connected residuals 
of shell fragment wounds to the lower extremities.






CONCLUSION OF LAW

A bilateral knee disorder was neither incurred in nor 
aggravated by active service, nor may it be presumed to have 
been incurred therein; the bilateral knee disorder is not 
proximately due or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008).  The 
VCAA provides, among other things, for notice and assistance 
to VA claimants under certain circumstances.  The VA has 
issued final rules amending its adjudication regulations to 
implement the provisions of the VCAA.  See generally 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance the VA will provide to 
a claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.

a.  Duty to Notify.  The VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  In order to meet the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) 
inform the claimant about the information and evidence 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that the VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The Board finds that a December 2007 VCAA letter 
substantially satisfied the provisions of 38 U.S.C.A. § 
5103(a).  In this notice, the appellant was informed about 
the information and evidence not of record that was necessary 
to substantiate his claims; the information and evidence that 
the VA would seek to provide; the information and the 
evidence the appellant was expected to provide; the 
information required by Dingess; and the information 
regarding substantiating a claim for secondary service 
connection, to include on the basis of the aggravation of a 
nonservice- connected disorder by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).  
However, this notice was not issued to the appellant prior to 
the May 2002 rating decision from which this appeal arises.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This was not done in 
this case.  However, subsequent to the issuance of VCAA 
notice, the RO re-adjudicated the appellant's claims, as 
demonstrated by the June 2009 Supplemental Statement of the 
Case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 
376-78 (2006) (validating the remedial measures of issuing a 
fully compliant VCAA notification and re-adjudicating the 
claim in the form of a statement of the case to cure timing 
of notification defect); Mayfield v. Nicholson, 20 Vet. App. 
537, 541-42 (2006) (Mayfield III) (holding that a statement 
of the case that complies with all applicable due process and 
notification requirements constitutes a re-adjudication 
decision).  As the SSOC complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a re-adjudication decision.  Accordingly, the 
provision of adequate notice followed by a re-adjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication.  
Mayfield III, 20 Vet. App. at 541-42, citing Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006) (Mayfield 
II).  

In addition, the Board finds that the timing defect in this 
case was harmless error.  The appellant has not alleged 
prejudicial error.  He has been represented by an accredited 
service organization throughout this appeal and, through his 
representative, has demonstrated he is aware of the 
information and evidence not of record that was necessary to 
substantiate his claims on appeal; the information and 
evidence that the VA would seek to provide; and the 
information and evidence he was expected to provide.  Under 
such circumstances, any error with respect to the timing of 
the notice is harmless.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

b.  Duty to Assist.  The Board finds that all necessary 
assistance has been provided to the Veteran.  The evidence of 
record indicates that the VA acquired the Veteran's service 
treatment and personnel records to assist him with his 
claims.  There is no indication of any additional relevant 
evidence that has not been obtained.  In December 2001 and 
May 2009, respectively, the VA afforded the Veteran with VA 
medical examinations, which, collectively, were thorough in 
nature and included opinions addressing the question of 
whether the Veteran had a bilateral knee disorder causally 
linked to service or a service-connected disability.  Under 
these circumstances, there is no duty to provide an 
additional examination or medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303, 3.310; Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

II.  Service Connection

a.  Factual Background.  The Veteran contends that his 
bilateral knee disability is due to his service-connected 
residuals of shell fragmentation wounds to the lower 
extremities.  He also claims, in the alternative, that his 
bilateral knee disability is directly linked to in-service 
trauma.

In an April 1967 service pre-enlistment medical examination 
report, the examiner did not note any abnormality involving 
the Veteran's lower extremities.  Subsequent service 
treatment records do not include any notation regarding 
diagnosis or treatment for shrapnel wounds to the legs.  In a 
May 1971 service discharge medical examination report, the 
examiner did not note an abnormality involving the Veteran's 
lower extremities.  However, the examiner did note a 2-inch 
scar on the Veteran's left leg.  

In a service personnel record, specifically a Report of 
Transfer of Discharge, the Veteran was noted to have received 
a Purple Heart.  An additional service personnel record, 
noting combat duty, stated that, in September 1970, the 
Veteran incurred a shrapnel wound in the inside left leg.  He 
experienced treatment in the field and returned to duty.

In a July 1985 rating decision, the RO granted service 
connection for residuals of shell fragment wounds to the 
lower extremities.

In a November 1987 VA treatment record, the Veteran reported 
experiencing shrapnel wounds in both legs in February 1970.  
He recalled having arthroscopic surgery on the right knee in 
1985 and on the left in 1987.  At the time of the 
examination, the Veteran stated that he experienced numbness 
in the right lower leg.  

In an August 1998 private treatment record, the examiner 
diagnosed the Veteran with right leg cellulitis.  As a 
result, the examiner performed a dead skin incision and 
debridement of the right leg.  The record does not indicate 
that this procedure involved the Veteran's right knee.  

In a May 2001 statement, the Veteran reported having a 
bilateral knee condition.  He indicated that, due to the in-
service shrapnel injury, he had limped over the years due to 
the pain.  He believed that he incurred the bilateral knee 
condition due to this limping.  

In a December 2001 VA examination report, the Veteran 
reportedly stated that, at the time of his shrapnel injury in 
1970, surgeons performed an operation on his right leg.  He 
indicated that this was one of two procedures.  He recalled 
that these operations were to repair tendons and vessels.  He 
indicated that he experienced another procedure two years 
prior to the examination to have "broken vessels" on his 
anterior leg repaired.  The Veteran stated that he had a 
medical meniscus tear in the left knee that was debrided.  At 
that time, his right knee was the more symptomatic of the 
two.  He indicated that he had constant pain, more in the 
right knee than the left, and that the right knee would 
"give out" two to three times per week. 

The examiner noted that he did not review the claims file 
prior to writing his report.  He stated that contemporaneous 
X-rays showed bilateral knees with minimal joint space 
narrowing medially with some subchondral sclerosis with some 
osteophyte formation both medially and laterally.  The 
patella showed some degenerative changes with some spur 
formation.  After physical examination, the examiner 
diagnosed, in pertinent part, bilateral knee degenerative 
joint disease, right more symptomatic than left.  In his 
conclusion, the examiner opined that it was not likely that 
the Veteran's service-connected residuals of shell fragment 
wounds to the lower extremities resulted in (or caused) a 
current bilateral knee condition. 

In a subsequent December 2001 VA X-ray report, the examiner 
noted minimal narrowing of the medical compartment of the 
right knee joint.  The left knee was normal.  

In a May 2005 VA X-ray report, the examiner stated that a 
tunnel view of both knees showed minimal degenerative changes 
with minimal osteophytes.  When examining another view, the 
examiner stated that both knees demonstrated narrowing of the 
medical joint spaces with sclerosis of the tibial plateau.  
Minimal osteophytes were in the tibial spines and the 
patellofemoral joints; and there was minimal narrowing of the 
patellofemoral joint spaces.  The impression was minimal 
osteoarthritis of both knees.  

In a July 2005 VA MRI report, the examiner noted that the 
Veteran's right knee had tears within both the anterior and 
posterior horns of the medial meniscus; and a tear of the 
lateral meniscus horn.  The examiner wrote "[q]uery a small 
tear within the lateral meniscus body."  

In a January 2008 VA treatment record, the Veteran reportedly 
indicated experiencing right knee pain since 1985 and left 
knee pain since 1992.  

In a December 2008 VA examination report, the Veteran 
reportedly stated that he sustained shrapnel to his right 
shin and left distal thigh during service.  He indicated 
that, for the past 10 years, he had experienced bilateral 
knee pain and the feeling of "giving out."  He reported 
that the pain was constant.  He remembered undergoing a 
medical meniscectomy on the right knee in 1985.  Range of 
motion testing showed full extension, and flexion to 110 
degrees, without limitation due to pain, bilaterally.  
Standing X-rays showed a stable right knee with mild medial 
compartment degenerative disease; probable small joint 
effusion; and no additional deformity or fracture.  X-rays of 
the left knee showed possible small joint effusion and no 
fracture or significant degenerative disease.  The examiner's 
diagnosis was mild degenerative joint disease of the right 
knee.  

The examiner indicated that he reviewed the claims file prior 
to writing his opinion.  In his conclusion, he stated that, 
due to the timeline of the Veteran's injury, including a 15 
year gap between the Veteran's discharge and the right knee 
meniscectomy, and an additional approximately 13 year gap 
prior to the onset of significant knee pain, he found that 
the Veteran's current symptoms were not likely related to the 
traumatic events sustained in 1970 due to the lack of noted 
significant joint involvement or fracture which would alter 
the joint mechanics.

In a May 2009 VA examination report, the examiner, who had 
authored the December 2008 VA examination report, again noted 
that he reviewed the claims file prior to authoring his 
opinion.  In his report, the Veteran reportedly stated that, 
after incurring his shrapnel wounds, he did not undergo major 
surgery.  Instead, he was stitched up with the shrapnel 
removed.  He recalled undergoing subsequent arthroscopic 
surgeries, twice on the right and once on the left, in the 
late 1970s and early 1980s.  He indicated a worsening in his 
knee pain since the previous examination.  Range of motion 
testing showed full extension and flexion from 0 to 120 
degrees, bilaterally, with no limitation due to pain.  The 
examiner's overall impression was right knee medical 
compartment femoral disease and medal and lateral meniscal 
tears; and left knee arthralgia without evidence of 
degenerative changes.  With regard to his opinion as to 
whether or not the Veteran's conditions were caused or 
aggravated by the Veteran's service-connected residuals for 
shell fragment wounds to the lower extremities, the examiner 
stated that it was not at least as likely as not; or less 
than 50 percent probable that the Veteran's disorders were 
related to the shell fragment wounds or any other incident in 
service service.  He based this opinion on the significant 
time interval from the initial injury as well as the lack of 
evidence supporting a continuing diagnosis.  

b.  Law and Regulations.  Direct service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or from 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

A disability may be service connected if the evidence of 
record reveals that the Veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of a chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic disorders, such as arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309 (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Pursuant to 38 C.F.R. § 3.310(a), a "disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected."  See Evans v. 
West, 12 Vet. App. 22, 29 (1998) (noting requirements for 
establishing service connection on a secondary basis).  Thus, 
in order to establish a secondary service connection claim, 
the Veteran must show: (1) the existence of a current 
(secondary) disability; (2) the existence of a service- 
connected disability; and (3) evidence that the service- 
connected disability proximately caused the secondary 
disability.  38 C.F.R. § 3.310(a).  A Veteran may also 
establish secondary service connection by demonstrating that 
his current (secondary) disability became aggravated or 
chronically worsened by the already service-connected 
disease.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(holding that "when aggravation of a Veteran's non-service- 
connected [secondary] condition is proximately due to or the 
result of a service- connected condition, such Veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation"); see Libertine v. Brown, 9 Vet. 
App. 521, 522 (1996) ("Additional disability resulting from 
the aggravation of a non-service-connected [secondary] 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a)").  If a Veteran 
succeeds in establishing service connection for a secondary 
condition, "the secondary condition shall be considered a 
part of the original condition."  38 C.F.R. § 3.310(a).

VA amended 38 C.F.R. § 3.310 during the pendency of this 
appeal, effective October 10, 2006. This amendment added the 
following provision to this regulation: "(b) Aggravation of 
nonservice-connected disabilities.  Any increase in severity 
of a nonservice-connected disease or injury that is 
proximately due to or the result of a service- connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, the VA will not concede that a nonservice- connected 
disease or injury was aggravated by a service- connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level."  
38 C.F.R. § 3.310.

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.

c.  Analysis.  The Board finds that entitlement to service 
connection for the Veteran's claimed bilateral knee 
disorders, to include as secondary to service-connected shell 
fragment wounds to the lower extremities, is not warranted.

The Veteran's service personnel records indicate that the 
Veteran incurred a shrapnel wound in the inside left leg.  
The Veteran's service treatment records do not contain any 
diagnosis or treatment for a knee injury.  Reviewing the May 
1971 service discharge medical examination report, although 
the examiner noted a 2-inch scar on the Veteran's left leg, 
as contemplated by the notation in the service personnel 
record, the examiner did not note any further abnormality 
involving the Veteran's lower extremities.  There is no 
record indicating a disorder of either knee until, at the 
earliest, 1985, 13 years after the Veteran's separation from 
service.  This gap in time is significant and it weighs 
against his claim for direct service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a 
prolonged period without medical complaint can be considered 
in service connection claims).

The only medical evidence of record containing competent 
opinions regarding whether the Veteran's bilateral knee 
disorders were linked to service is contained in the VA 
medical examinations.  In a December 2001 VA examination 
report, after a physical examination, the examiner opined 
that it was not likely that the Veteran's service-connected 
residuals of shell fragment wounds to the lower extremities 
resulted in (or caused) a current bilateral knee condition.  
Moreover, in December 2008 and May 2009 VA examination 
reports, an examiner noted examining the Veteran twice and 
reviewing his X-rays.  Of most importance, in the May 2009 
report, written after a review of the claims file, the 
examiner stated that it was not at least as likely as not; or 
less than 50 percent probable that the Veteran's disorders 
were caused or aggravated by the service-connected shell 
fragment wounds or any other incident in service.  In 
explaining this opinion, he noted the significant time 
interval from the initial injury in service as well as the 
lack of evidence supporting a continuing diagnosis.  Noting 
the thoroughness of the May 2009 examination, the review of 
the claims file, and the rationale provided, the Board finds 
the examiner's opinion to be of substantial probative value 
in the matter of whether the Veteran's bilateral knee 
disorders were related to service or a service-connected 
disorder.  See Prejean v. West, 13 Vet. 444, 448 (2000).

To the extent that the Veteran is alleging continuity of 
bilateral knee symptoms, such as pain, since service, the 
Board finds that the absence of medical evidence of such for 
so many years after service and the fact that record was even 
devoid of contemporaneously recorded lay evidence identifying 
pertinent symptoms during the long gap in years between 
service and the initial post-service diagnosis of a knee 
disability weighs against the claim.  That finding, when 
coupled with the negative nexus opinions noted above that 
were supported by examination findings and a rationale with 
citation to the clinical record, and the absence of any 
competent opinion to the contrary, are of significantly 
greater weight when compared to the Veteran's lay statement 
regarding recurrent knee pain since service.

As there is no competent medical opinion of record to refute 
the VA examiner's conclusions, and given the absence of any 
records of treatment until over a decade post-service, the 
Board must conclude that the preponderance of the evidence is 
against a nexus between the currently diagnosed bilateral 
knee disorders and any incident of or finding recorded during 
service.  The Board also finds that the preponderance of the 
evidence is against a finding that the Veteran's service-
connected residuals of shell fragment wounds to the lower 
extremities caused or aggravated a current left knee or left 
ankle disability.

The Board has considered the Veteran's assertions that his 
bilateral knee disorders are attributable to service or to 
his service-connected residuals of shell fragment wounds to 
the lower extremities.  However, the Veteran has not been 
shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation of his current joint 
disabilities.  Accordingly, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Doctrine of Reasonable Doubt.  In view of the foregoing, the 
Board finds that the preponderance of the evidence is against 
the claims for direct, presumptive and secondary service 
connection for the Veteran's bilateral knee disorders.  As 
the preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not applicable and the 
Veteran's appeal must be denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).


ORDER

Entitlement to service connection for a bilateral knee 
disability, to include as secondary to service-connected 
residuals of shell fragment wounds to the lower extremities, 
is denied



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


